Citation Nr: 0031827	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  99-16 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits in the amount of $1,820.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from October 1943 to 
September 1944; he died on March [redacted], 1992.  The appellant 
is his surviving spouse.

This matter arises from a January 1998 decision by the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (COWC) at the Cleveland, Ohio, Regional Office 
(RO), which determined that recovery of the overpayment at 
issue would not violate the principles of equity and good 
conscience.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.

During the appellate process, the appellant requested a 
videoconference hearing before a Veterans Law Judge.  Such a 
hearing was scheduled for June 21, 2000; however, the 
appellant failed to appear as scheduled.  Nor did she request 
that the hearing be rescheduled.  Accordingly, the Board will 
proceed as though the appellant's request for a personal 
hearing had been withdrawn.  See 38 C.F.R. § 20.704(d) 
(2000).


FINDINGS OF FACT

1.  The appellant initially was awarded improved death 
pension benefits effective May 1, 1993.

2.  Because the appellant failed to submit her annual 
eligibility verification report (EVR), reflecting her income 
for calendar years 1996 and 1997, her pension benefits were 
suspended, effective March 1, 1997.

3.  The RO again informed the appellant of the need for her 
to submit an EVR for calendar years 1996 and 1997; however, 
again she failed to respond.  Accordingly, her pension 
benefits were terminated effective January 1, 1996; an 
overpayment of $1,820 ensued.

4.  The appellant was at fault in the creation of the 
overpayment at issue.

5.  The appellant has failed to report her current income and 
expenses.

6.  Recovery of the overpayment at issue would not subject 
the appellant to undue economic hardship.

7.  Collection of the instant indebtedness would not defeat 
the purpose for which the improved death pension benefit 
program is intended.

8.  The appellant's failure to make restitution would result 
in her unfair financial gain.

9.  The appellant did not relinquish a valuable right or 
otherwise incur a legal obligation in choosing to receive 
improved death pension benefits.


CONCLUSION OF LAW

Recovery of the overpayment of improved death pension 
benefits in the amount of $1,820 would not be against the 
principles of equity and good conscience.  38 U.S.C.A. § 5302 
(West 1991); 38 C.F.R. §§ 1.963, 1.965 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, it appears that all relevant facts 
have been properly developed to the extent possible, and that 
this case is ready for appellate consideration.  In this 
regard, the Board observes that the appellant was given an 
opportunity to furnish information regarding her current 
monthly income and expenses.  She submitted VA Form 20-5655, 
Financial Status Report, in March 1998; however, the 
information furnished was incomplete.  The appellant was 
asked to submit additional information in this regard, but 
failed to do so.  As the appellant did not identify to the RO 
any documents which might be relevant to her claim, VA had no 
duty to attempt to obtain additional records or otherwise 
assist her.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C. § 5103A). 

The Board notes that the appellant has not questioned the 
validity of the indebtedness at issue; instead, her 
contentions go to the question of her relative degree of 
fault in the creation of debt.  In January 1998, she stated 
that she did not know why she owed the amount now at issue, 
but did not indicate that she believed the debt was for any 
reason invalid.  Because she has not questioned the validity 
of the indebtedness, and because the Board is satisfied that 
the debt was properly created, that question need not be 
examined further.  See Schaper v. Derwinski, 1 Vet. App. 430, 
434 (1991).  Also of note is that the RO considered the facts 
in this case, and concluded that the appellant had not 
demonstrated fraud, willful misrepresentation or bad faith in 
the creation of the overpayment now at issue.  
Notwithstanding this, however, the Board must render an 
independent determination in that regard.  See Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994).  Because there appears to 
be no indication of an intent to deceive or to seek unfair 
advantage by the appellant, no legal bar to the benefit now 
sought is present.  Id.


The sole question for Board consideration is whether it would 
be against equity and good conscience for VA to require 
repayment of the instant indebtedness.  In this regard, there 
shall be no recovery of such an indebtedness under laws 
administered 
by the Secretary of Veterans Affairs when it is determined 
that such recovery would be against equity and good 
conscience.  See 38 U.S.C.A. § 5302(a).  The phrase "equity 
and good conscience" means arriving at a fair decision 
between the obligor and the Government.  See 38 C.F.R. 
§ 1.965(a).  In making such a decision, consideration will be 
given to such things as the relative fault of the debtor vis-
à-vis VA, whether collection of the debt would deprive the 
debtor of life's basic necessities, whether withholding all 
or part of the appellant's monetary benefits by way of 
recoupment would nullify the objective for which such 
benefits were intended, whether failure to make restitution 
would result in unfair gain to the debtor, and whether the 
appellant's reliance on the improved death pension program 
resulted in her relinquishment of a valuable right or her 
incurrence of a legal obligation.  Id.

The indebtedness at issue resulted from the appellant's 
failure to submit her annual EVR in January 1997.  That form 
was intended to verify her income for 1996 as well as her 
expected income for 1997.  Her failure to submit this 
information, although repeatedly requested to do so by the 
RO, resulted in the overpayment now at issue.  As such, the 
appellant is at fault in the creation of the debt.

Notwithstanding the fault of the appellant in the creation of 
the indebtedness, the key question is whether collection of 
the indebtedness would deprive her of life's basic 
necessities.  The appellant contends, in effect, that it 
would; however, the information submitted by her does not 
support her contentions.  On VA Form 20-5655, Financial 
Status Report, submitted by the appellant in March 1998, she 
indicated that she had no monthly salary.  However, she did 
not complete Section II regarding other potential sources of 
income.  Nor did she complete 

Section III of that form regarding her monthly expenses.  
Absent current information regarding the appellant's monthly 
income and expenses, there is no basis to conclude that 
collection of the indebtedness at issue would deprive her of 
life's basic necessities.  It follows that because the 
appellant has not demonstrated that it would be an economic 
hardship for her to repay the indebtedness at issue, and 
because she was at fault in the creation of the debt, its 
collection would not violate the principles of equity and 
good conscience.

Of further note is that there is no indication that 
recoupment of the indebtedness at issue would nullify the 
objective for which the improved death pension program is 
intended.  In this regard, the appellant has not received 
such benefits since January 1, 1996; nor does it appear that 
she intends to apply for such benefits in the foreseeable 
future.  Moreover, there is no evidence that the appellant 
either relinquished a valuable right or incurred any 
additional legal obligation when she elected to receive VA 
improved death pension benefits.

In view of the foregoing, it does not appear that collection 
of the indebtedness at issue would violate the principles of 
equity and good conscience.  Thus, the Board need not visit 
the question of whether the appellant was unjustly enriched 
by her receipt of VA improved death pension benefits.  In 
this regard, the appellant's fault, coupled with her failure 
to demonstrate an inability to repay the indebtedness, 
overrides other equitable considerations.



ORDER

Waiver of recovery of the improved death pension overpayment 
in the amount of $1,820 is denied.


		
	JAMES A. FROST
	Acting Veterans Law Judge
	Board of Veterans' Appeal



